

117 HR 4631 IH: Protecting Our Students by Terminating Graduate Rates that Add to Debt Act
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4631IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Ms. Chu (for herself, Mr. Beyer, Ms. Brownley, Ms. Dean, Mr. DeFazio, Mr. Garamendi, Mr. Kilmer, Mrs. Lawrence, Ms. Lee of California, Mr. Lieu, Ms. Meng, Ms. Moore of Wisconsin, Mrs. Napolitano, Ms. Norton, Mr. Peters, Ms. Sánchez, Ms. Schakowsky, Mr. Swalwell, Mr. Takano, Ms. Titus, and Mr. Vargas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to reinstate the authority of the Secretary of Education to make Federal Direct Stafford Loans to graduate and professional students.1.Short titleThis Act may be cited as the Protecting Our Students by Terminating Graduate Rates that Add to Debt Act or the POST GRAD Act.2.Reinstatement of authority to make Federal Direct Stafford Loans to graduate and professional studentsSection 455(a)(3) of the Higher Education Act of 1965 (20 U.S.C. 1087e(a)(3)) is amended—(1)in the paragraph heading, by inserting Temporary before Termination; and(2)in subparagraph (A), in the matter preceding clause (i), by inserting , and ending on or before June 30, 2021 after 2012.3.Inapplicability of rulemaking requirementsSections 482(c) and 492 of the Higher Education Act of 1965 (20 U.S.C. 1089(c); 1098a) shall not apply to the regulations under this Act.